department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend w name x name y place b c dollars amount d amount quantity dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a operating_foundation that is exempt from federal_income_tax private our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request your letter indicates that you will operate w the purpose of w is to improve the skills and talents of certain performance artists in particular grant recipients will receive funds to defray the cost of attending a skills-enhancing dance program such as a summer dance training course at a ballet or dance school or company each year the number of grants will depend on your financial resources and you anticipate awarding roughly b grants annually totaling c dollars the amount of each grant will be based upon the cost of the particular skills-enhancing dance program the recipient wishes to attend as well as the recipient’s overall talent skill work ethic potential and financial need your board_of trustees shall determine the number of fellowships to be provided each year you estimate the number of those eligible to apply for a grant is in the range of d eligible grant recipients primarily include individuals who at the time of the grant are dancers for x which you operate located in y applicants who are disqualified persons within the meaning of internal_revenue_code sec_4946 or who are related to a selection committee member are not eligible to receive grants applicants must complete a detailed application applicants are required to provide biographical data including details of their education dance history and financial need or hardship as it relates to the grant as well as reasons why they are applying for the grant and qualifications as well as a description of any special talents skills interests and work ethic as they apply to the grant your board_of directors appoints the selection committee and will consist of individuals with an interest in dance or your operations your board_of directors also has the right to remove and replace any member of the selection committee currently your selection committee consists of your directors your selection committee will publicize the grant program to potential applicants at x and receive acknowledge and process all grant applications the selection committee will review the applicant's certification that he or she is not related to any director officer employee or selection committee member and evaluates each applicant based on the information supplied on the application if an application is substantially incomplete your selection committee may choose in its discretion notto consider the application or request the missing information from the applicant recipients are selected on the basis of skill work ethic motivation potential talent ability character aptitude and in appropriate cases financial need or hardship the committee does not apply any point system and does not weigh any particular factor more heavily than others but considers each application as whole and ranks the applicants in accordance with your committee’s evaluations the committee awards the grants to the applicants based on the ranking and if a selected applicant does not accept the grant for any reason the committee awards the grant to the next ranked applicant the selection committee will take into consideration the amount of funds available for distribution as determined by your board and will make the final_determination of the number of grant recipients and the amount of each grant applicants will be considered without regard to age race color religion gender national origin sexual orientation or physical disability and all grants will be awarded on an objective and nondiscriminatory basis all grants are in the form of absolute grants payable directly to the recipient furthermore your grants will not be renewable but recipients may reapply to your grant program each year that they meet the eligibility requirements upon completion of w grant recipients are required to provide you a report describing the progress of their development and an accounting for_the_use_of the grant funds letter catalog number 58222y your selection committee shall have the responsibility to notify recipients for awards and non-recipients confirm enrollment of recipients at an approved program keep permanent records of the meetings and actions of their meetings account for all funds disburse the funds on behalf of you receive and review progress and final reports received from recipients on their progress and use of grant funds investigate any diversions of funds from their intended purpose and take all reasonable and appropriate steps to recover diverted funds if any basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is e e e - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance e e other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent letter catalog number 58222y you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records lf you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
